                                                                                                           Additiona/ Olfices:
Jonathan D'Agostino, F,s<1'*'-'
FrankJ. DiBari, Esq.*'
                                                                               ostino                        Neu Jersey


                                                                               t nc.
                                                                                                            8 Broad Street
Glen Devota, Esq.*'                                                                                   Freehold, New JerseY 07728
Edward J. PaviaJr., Esq'*
                                                                                                       922 Main Street Suite 202
Jaclyn E. Horve, Esq.*                                                                                 Paterson, NJ 07503-2602
Jon Ryan D'Agostino, Esq.*'
Glenn Schwattz, Esq. *'
                          +
                                                               ALLMAILTO:                                     New Yorh
Jenna P. D'Agostino, Esq.                                                                         275 Madison Avenue 35th Floot
                                                        3309 Richmond Avenue
                                                                                                    Nerv York, New York 10016
+ I-icensed   to practice in Nerv York                  Staten Island, NY 10312
.   Licensed t() practice in Ncrv Jersey                      (718) 967-1600                                  Tennessee
*I-icenscd t() practice in Tcnnessee                         Fax (718) 967-8677                         2126 21" Avenue South
                                                                                                      Nashville, T ennessee      37   212
                                                           888-24-lAW-24
                                                       www.DAGIA\WTEAM.com         November t5,2019

                                                             1990           2019




              Hon, Katharine Parker
              Ljnited States District Cor-r(
              Southern District of New York
                                                                                                             11/15/2019
              500 Pearl Street" court room 17D
              New York, New York 10007-1312

              Re          MELVINARENNIEvS.LINITEDSTATESoFAMERICAand
                                         LINITED STATES POSTAL SERVICE
                          Civil Action No,: I :1 8-cv-06810
                          D/L: May 12.2017
                          Our File No.: Q19677

              Honorable Judge Parker
                                                                                                       scheduled
              prease accept this correspondence as counsel's joint request to adjourn the currently
              conference on November 1g, 2019 to December
                                                            i,zotg ai the parties are close to resolution of this
               matter



                                                                                       Respecttully


                                                                                       J       E. HOWE, ESQ.
                                                                                           Number JH2290
                                                                APPLICATION GRANTED: The Case
                           Brandon Cowart
                                                                Management Conference in this matter that is
               cc
                           Assistant United States AttomeY
                           Southem District of New York         scheduled for Monday, November 18, 2019 at
                           86 Chambers Street, 3rd Floor        10:45 a.m. in Courtroom 17D, 500 Pearl Street,
                           New York, NY 10007                   New York, NY 10007 is hereby rescheduled to
                                                                Monday, December 2, 2019 at 10:15 a.m.



                                                                                                              11/15/2019
